United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-3839
                                      ___________

Marie Chapman,                       *
                                     *
                    Appellee,        *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Arkansas.
Western Arkansas Anesthesiology      *
Associates, P.A.; Irene France,      *      [UNPUBLISHED]
                                     *
                    Appellants.      *
                                ___________

                               Submitted: April 10, 2000

                                    Filed: April 19, 2000
                                     ___________

Before McMILLIAN and FAGG, Circuit Judges, and ROSENBAUM,* District Judge.
                            ___________

PER CURIAM.

       Western Arkansas Anesthesiology Associates, P.A. and Irene France
(collectively the appellants) appeal the judgment of the district court entered on a jury
verdict holding them liable in Marie Chapman's medical malpractice action. After
careful consideration of the record and the parties' briefs, we conclude the district court
correctly rejected the appellants' claim that the testimony of Chapman's medical expert

      *
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
should have been excluded because the expert was not familiar with the standard of
care for a certified registered nurse anesthetist in the Fort Smith, Arkansas, locality in
which the appellants practice or a similar community. We also conclude that an
extensive discussion would serve no useful precedential purpose in this diversity-based
case. Having concluded the district court's ruling is correct, we thus affirm the
judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-